DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 12/9/2021 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 9/1/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2021 was filed after the mailing date of the Non-Final Office Action on 9/1/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Regarding claim 5, lines 10 and 11, grammatical error appears to be present in the limitation “perfusion of the first porous membrane” and “perfusion of the second porous membrane”. Applicant is requested to amend the claim to resolve the grammatical issue accordingly.

Regarding claim 6, line 9, grammatical error appears to be present in the limitation “perfusion of the seal layer”.  Applicant is requested to amend the claim to resolve the grammatical issue accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure recites the weeping control layer having microstructure surface area of at least 15 m2/g. However, the original disclosure do not recite the microstructure surface area of at least 15 m2/g for any other layers. Thus, the original disclosure is silent regarding the seal layer having a microstructure area greater than 15 m2/g. Claims 7 and 8 being dependent on claim 6 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mische (US 5,792,106) in view of Bacino et al. (US 7,306,729).
Regarding claims 1 and 2, Mische discloses a balloon 56 (figure 1) comprising: 

wherein the fluid beings to substantially perfuse through the membrane (column 5, lines 48-52) above a second pressure (column 5, lines 48-52, “predetermined pressure”, the second pressure being at least equal to or greater than (column 5, lines 48-52, “predetermined pressure” appears to be greater than the pressure at which the balloon is inflated) the first pressure, 
wherein the porous membrane (membrane forming area 62 will have microstructure surface area) has a microstructure surface area.
Mische is silent regarding wherein the balloon is configured to cease perfusion when the second pressure is reduced to a third pressure, the balloon configured to reinflate to a fourth pressure following reduction to the third pressure at which the fluid begins to perfuse, the fourth pressure being within 10% of the second pressure. However, the recitation of to cease perfusion when the second pressure is reduced to a third pressure, the balloon configured to reinflate to a fourth pressure following reduction to the third pressure at which the fluid begins to perfuse, the fourth pressure being within 10% of the second pressure is an intended use. The balloon of Mische is capable to cease perfusion when the second pressure is reduced to a third pressure (which could be pressure substantially equal to the pressure at which the balloon was inflated without any perfusion) and reinflate to a fourth pressure (which could be a pressure equal to the second pressure) at which the fluid will begin to perfuse following reduction to the third pressure, the fourth pressure will be within 10% of the second pressure. Thus, Mische teaches each and every limitation of claim 1.

However Bacino teaches a porous membrane having a microstructure surface area of at least 15 m2/g or 20 m2/g (column 2, lines 49-54) for the purpose of controlling permeability through the porous membrane (column 5, lines 38-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the microstructure of Hobson to incorporate the porous membrane having a microstructure surface area of at least 15 m2/g or 20 m2/g as taught by Bacino for the purpose of controlling permeability through the porous membrane (column 5, lines 38-50).

Regarding claim 3, Mische discloses wherein the balloon 56 begins to perfuse (column 5, lines 48-52) at a pressure of 2 atm. However, Mische gives 2 atm as an example and do not disclose regarding beginning to perfuse at a pressure of at least 10 atm.
The instant disclosure describes the parameter of begins to perfuse at a pressure of at least 10 atm as being merely preferable, and does not describe begins to perfuse at a pressure of at least 10 atm as contributing any unexpected results to the system. As such, parameters such as begins to perfuse at a pressure of at least 10 atm are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of begins to perfuse at a pressure of at least 10 atm would be dependent on the actual application of the balloon and, thus would be a design choice based on the actual application.


Additionally, Bachino teaches the porous membrane comprising ePTFE (column 2, lines 3-12) for the purpose of using a membrane that is porous allowing water to pass through and are at high strength (column 5, lines 56-58).
Therefore, it would be prima facie obvious to modify PTFE material of Mische to include ePTFE as taught by Bachino for the purpose of using a membrane that is porous allowing water to pass through and are at high strength (column 5, lines 56-58).

Regarding claim 9, Mische discloses wherein the porous membrane (column 5, lines 46-48, membrane of the balloon is defining a weeping layer) defines a weeping layer that is not imbibed or coated with a sealing material (no material is discussed as seal material that can be imbibed or coated onto the weeping layer).

Regarding claim 10, Mische discloses wherein the first pressure (pressure less than predetermined pressure allowing balloon to inflate without perfusion) is equal to or below a WEP (WEP could be construed as a pressure equal to the pressure at which balloon gets inflated without perfusion and below predetermined pressure) of the balloon and the second pressure (column 4, lines 48-52, “predetermined pressure”) is greater than the WEP of the balloon.


Regarding claim 11, Mische is silent regarding wherein the porous membrane has a bubble point of 483 kPa to 965 kPa and a mass per unit area of 4.8 gsm to 7.4 gsm.
2/1m2 = 7.14 gsm) for the purpose of adjusting the permeability through the membrane as per the user’s desire and the device application (column 5, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the porous member of Hobson to incorporate the porous membrane has a bubble point of 483 kPa to 965 kPa and a mass per unit area of 4.8 gsm to 7.4 gsm as taught by Bacino for the purpose of adjusting the permeability through the membrane as per the user’s desire and the device application (column 5, lines 45-50).

Regarding claim 12, Mische discloses wherein the porous membrane maintains a substantially stable mean flow pore size (the pore size is maintained substantially stable during the second pressure because the pores are already formed and do not substantially change. Furthermore claim do not recite when the substantially stable mean flow pore size is needed therefore, claim could be reasonably broadly construed to include anytime during which substantially stable mean flow pore size is obtained).

Allowable Subject Matter
Claim 5 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive.
Applicant argues on page 6 that the combination of Mische and Bacino is silent regarding “the porous membrane having microstructure surface area of at least 15 m2/g” because the combination do not teach or suggest any motivation for controlling perfusion or regarding selective permeability. Additionally applicant argues that Bacino offers increased permeability which is not same as selective perfusion which instead discourages increased permeability below a certain pressure threshold. Examiner respectfully disagrees. Bacino addresses the concern that expansion of PTFE increases the pore size of the porous expanded article (column 2, lines 25-27) and therefore, Bacino is designing a membrane that allows increased perfusion without increasing the pore size. Therefore, the membrane of Mische is modified in view of Bacino to allow adjusting the pore size for controlling the perfusion through the membrane by selecting appropriate pore size. Furthermore, Bacino provides basis for constructing a porous membrane. Therefore, one of ordinary skill in the art will be motivated to use Bacino to modify the membrane of Mische. Thus, the combination is not hindsight and motivation provided in the office action is proper.

Conclusion
The rejection of claims 6-8 over the prior art is withheld until claims overcome the prior art of record.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NILAY J SHAH/            Primary Examiner, Art Unit 3783